DETAILED ACTION


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claim 79 has been amended as follows (Updating from from previous presented claims on 23 February 2021 are listed). Claim 79 is dependent from claim 78 which has been cancelled.

79. (Cancelled) 


Allowable Subject Matter
Claims 60-73 and 75-77 are allowed.
Claims are renumbered as 1-17.
The following is an examiner’s statement of reasons for allowance: 
Claims 60, 69, and 76 are allowed because a search of the prior art of record fail to anticipate or render obvious step of the controller configured to: receive, from the second transceiver, a request for communication of a streaming type of data; in 
The closest art presented were U.S. PGPub. No. 20140273884 to Mantravadi et al. and U.S. Pat. No. 5854611 to Gans et al., where disclose the first and second transceivers for antenna switching for third antenna between the LTE and WLAN communication.
For claims 61-68, 70-73, 75, and 77, they depend on claims 60, 69, and 76 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov